Ouria, per

Richardson, J.
In the case of Richardson vs. Dukes, 4 M’Cord, 156, which was trespass for shooting a negro, it was adjudged, that even in actions of tort, as in the case before the Court, where property is destroyed, its value furnishes the measure of damages; from which if the jury materially depart, the Court will order a new trial; and accordingly a new trial was ordered in that case. This rule has been recognized and acted upon in several other cases, and is essential to the peace, order and justice of civil government. In torts, other than for the destruction of property, no specific measure of damages can be laid down. But the value of property wilfully destroyed would seem to be due ex debito justicias. A new trial is therefore ordered.
O’Neall, Evans, Butler and Wardlaw, JJ. concurred.